McMurray, Presiding Judge.
In this tort action, plaintiff Elzbieta Jennings sought to recover for personal injuries sustained when, while plaintiff was a pedestrian “within a designated and light controlled pedestrian cross walk . . .,” she was struck by an automobile driven by defendant David Ray Moss. Defendant admitted “that his vehicle struck the Plaintiff on December 18, 1996 as he was turning left onto Manchester Expressway from Hamilton Road,. . .” but denied the material allegations of negligence. The case was tried before a jury, which found for plaintiff in the amount of $1,500. From the judgment entered on the jury’s verdict, plaintiff brings this direct appeal. Held:
“Appeals in all actions for damages in which the judgment is $10,000.00 or less . . . shall be by application in the nature of a petition . . . [for discretionary appeal].” OCGA § 5-6-35 (a) (6) and (b). “In the case sub judice, ‘this final judgment awards [tort] damages in an amount less than $10,000.00 and so . . . require(s) an application for discretionary appeal. . . .’ English v. Delbridge, 216 Ga. App. 366, 367 (454 SE2d 175). ‘The [plaintiff] failed to follow that procedure in this case, and this direct appeal must be dismissed. See Walker v. City of Macon, 166 Ga. App. 228 (303 SE2d 776) (1983).’ Simpkins v. Minks, 175 Ga. App. 729 (334 SE2d 340).” Hill v. Rose Elec. Co., 220 Ga. App. 603, 604 (469 SE2d 844).

Appeal dismissed.


Andrews, C. J., and Ruffin, J., concur.